Action for divorce upon the ground of willful neglect and failure to provide.
Defendant answered denying the allegations of the complaint, and filed a cross-complaint alleging grounds upon which he asked for a decree of divorce.
The court found the allegations of the cross-complaint to be untrue, and found that for more than one year prior to the filing of the complaint defendant, by reason of his idleness, willfully neglected to provide for plaintiff the common necessities of life. An interlocutory decree in favor of plaintiff *Page 402 
followed, from which defendant appeals, adopting the alternative method in bringing up the record.
The only question presented which merits attention is the sufficiency of the evidence to justify the finding in favor of plaintiff. The evidence fairly tends to show that defendant, for more than a year prior to the commencement of the action, was a man some forty years of age, in good, health, having a family consisting of his wife, the plaintiff herein, and young son; that during said time he was unemployed and earned no money whatsoever; that plaintiff engaged in embroidering monograms and other like work when she could obtain it, earning some forty dollars or fifty dollars per month; that such sum was inadequate for the support of herself and son, both of whom, on account of defendant's neglect and her own inability to earn more, were dependent upon the generosity of charitable ladies for donations of necessities to enable them to live. The son corroborated this evidence by testifying that his clothing, consisting of undershirts, shirts, shoes, trousers, and coats, were given to him as a matter of charity by ladies with whom his mother was acquainted. The wife's earnings were community funds the same as though they were the result of the husband's honest labor; hence, if her earnings were sufficient to provide the common necessities of life for herself and son, while the husband lived in idleness, she would have no legal ground for complaint. While such rule seems harsh, nevertheless it is the law. (Washburn v. Washburn, 9 Cal. 476; Rycraft v. Rycraft,42 Cal. 445; Locke v. Locke, 153 Cal. 56. [94 P. 244].) The evidence, both in chief and as to corroboration thereof, is meager; nevertheless we cannot say it is insufficient to support the finding attacked. In part at least, plaintiff was dependent upon the charity of friends for the common necessities of life.
The judgment is affirmed.
Conrey, P. J., concurred.